Citation Nr: 1713453	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  11-16 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to for a higher initial evaluation for service-connected mood disorder, currently assigned a 50 percent evaluation from June 29, 2009 and 70 percent from August 23, 2016.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to special monthly compensation (SMC) based on housebound status.

(The issue of entitlement to clothing allowance will be addressed in a separate decision that will be decided at a later time.)  


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from June 1973 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for a mood disorder and assigned a 50 percent rating.  Since that time, the RO granted a higher evaluation of 70 percent for a mood disorder beginning August 23, 2016.

When this case was before the Board in August 2014, it was remanded for further development.  It is now before the Board for further appellate action.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Board noted in the prior remand that this issue had been raised by the record.  While the case was in remand status, the RO granted entitlement to a TDIU effective August 23, 2016.  The Board finds that TDIU was raised in the record prior to this dated.  Therefore, as discussed below, the Board has granted TDIU effective July 1, 2010, the day after he last worked full-time.

The Board has also inferred a claim of entitlement to SMC as part and parcel of the pending claims for increased evaluation.  Akles v. Derwinski, 1 Vet. App 118 (1991).

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to clothing allowance will be addressed in a separate decision that will be decided at a later time.  


FINDINGS OF FACT

1.  For the appeal period, the mood disorder is manifested by occupational and social impairment with deficiencies in most areas due to irritability, insomnia, isolation, mood swings, difficulty concentrating, depression, anxiety, obsessional rituals, obsessional rituals and memory loss.  Symptoms associated with total occupational and social impairment has not been shown.  

2.  Service connection is currently in effect for mood disorder, rated as 70 percent disabling (per this decision); prostate cancer, rated as 40 percent disabling; total left knee replacement, rated as 10 percent disabling from September 21, 2010, 100 percent disabling from December 20, 2011 and 30 percent disabling from February 1, 2013; total right knee replacement, rated as 10 percent from September 21, 2010, 100 percent from March 19, 2013, 30 percent from May 1, 2014; degenerative arthritis of the knees, rated as 10 percent disabling from July 1, 1993 to September 21, 2010; status post hallux valgus of the right foot, rated 0 percent (noncompensable) disabling; pseudofolliculitis barbae, rated 0 percent (noncompensable) disabling; and erectile dysfunction, rated 0 percent (noncompensable) disabling.  

3.  Since at least one disability is rated higher than 40 percent, the threshold scheduler percentage requirements for consideration of a TDIU are met.

4.  The Veteran's service-connected mood disorder precludes him from obtaining or maintaining substantially gainful employment consistent with his occupational experience and educational background.

5.  Beginning May 1, 2014, the Veteran had an award of TDIU due solely from a mood disorder, plus additional disabilities independently rated as 60 percent or more disabling.




CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for an evaluation of 70 percent, but no higher, for a mood disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2016).

2.  The criteria for entitlement to a TDIU have been met beginning July 1, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).

3.  The criteria for entitlement to SMC based on statutory housebound status beginning May 1, 2014, are met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter in July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to VA's duty to assist, service treatment records and VA and private treatment records have been obtained and associated with the record.  Private examinations and fee-based examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the record, interviewed the Veteran, and performed appropriate evaluations. 

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases where the original rating assigned is appealed, as is the case with the Veteran's claims of entitlement to higher evaluations for the psychiatric disorder,  consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.
Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board for the first time in May 2014 and it has been pending since that time, and therefore the claim is governed by DSM-V.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

A private examination conducted in June 2009 noted that the Veteran had a mood disorder with depressive features.  He also had a diagnosis for PTSD.  A GAF score of 36 was assigned.  The Veteran reported a depressed mood for most of the day nearly every day.  He has occasional crying spells.  He was frustrated and saddened because he was not able to do a lot of tasks around the house that he formerly enjoyed.  He reported that being around others is difficult.  He does not socialize and prefers to spend time alone.  His brother and sister complain that he never visits with them.  The Veteran reported difficulty sleeping, hopelessness and helplessness.  He experiences irritability and has lost interest in activities that used to bring him pleasure.  He also reported mood swings and memory problems.  Upon examination, the Veteran became tearful several times during interview.  There were no current suicidal or homicidal ideation.  The examiner noted that the symptoms cause clinically significant impairment in his social, occupational and personal functioning due to memory and concentration problems.  He is unable to learn new tasks.  His irritability and feelings of isolation severely limit his ability to initiate or sustain work relationships.  Due to isolating behavior and poor self-esteem, he is also severely limited in his ability to initiate or sustain social relationships.  The psychologist found the Veteran to be permanently and totally disabled and unemployable.

In November 2009, the Veteran was afforded a fee-based examination for his psychiatric disorder.  The examiner noted that the Veteran was employed after service working as an ROTC instructor at a high school but is now unable to maintain employment due to his pain and depression.  The Veteran reported that he now isolates himself and does not like to be around people.  He has braces on both knees and his pain has increased over the years.  The examiner opined that his mood disorder was secondary to his physical disorders.  His appearance and hygiene were normal.  Eye contact was good.  Affect and mood were depressed.  His communication, concentration and speech were normal.  He had no panic attack, suspiciousness, delusions, or hallucinations.  Thought process was normal and judgment and memory were intact.  There was no suicidal or homicidal ideation.  A GAF score of 50 was assigned.  The examiner opined that the Veteran was unable to establish and maintain effective work and social relationships.  

In August 2010, the Veteran reported that he had to go to the emergency room due to heart failure and had to stop working as of June 30, 2010.  In September 2010, the Veteran filed a claim for TDIU.  In the application, the Veteran claims that mood disorder and knee injury prevent him from securing substantially gainful occupation.  The Veteran reported that his disabilities affected his full-time employment beginning in February 2010, but he stopped working in June 2010.  His employer confirmed that he last worked June 30, 2010.  The employer noted that the Veteran resigned for health reasons.  The public school system explained that he worked part-time employment from October 2011 to April 2015.  This was a temporary, part-time position on an as-needed basis.  

In November 2010, a private treatment record notes that the Veteran had difficulty concentrating and insomnia.

A November 2010 private psychiatric evaluation noted a diagnosis of mood disorder due to many injuries with depressive features and posttraumatic stress disorder.   A GAF score of 36 was assigned.  The examiner noted that he had treated the Veteran since May 2009.  He had difficulty going and staying sleep.  He and his wife are separated.  Due to the separation, he had been unable to see his grandchildren.  He has problems driving because he gets sleepy.  He reported feelings of hopelessness and helplessness.  He has lost 25 pounds and is his mood was depressed.  He is experienced problems with his memory and concentration and sometimes he has problems making decisions.  The examiner opined that he was totally and permanently disabled and unemployable.

In January 2011, the Veteran was afforded a general VA examination.  Upon examination, the Veteran was alert, oriented to times three.  His behavior was normal.  Affect and mood were appropriate.  Comprehension of commands is normal.  Memory is intact.  There were no signs of anxiety or hallucinations or delusions.  There was no psychiatric disability diagnosed.  The examination was conducted by a physician as part of a general fee-based examination and was not conducted by a psychiatrist or psychologist.  

In January 2012, the Veteran's private physician diagnosed the Veteran with insomnia and prescribed medication.

Although treatment records in 2012 and 2013 from ECU note sleep disturbance, they also note that the Veteran had normal mood and affect, normal memory and no anxiety.  These records appear to be very brief assessments made at the time that the Veteran was seeking medical treatment for other disabilities.  The Board places little weight on these findings as they appear to be made without in-depth questioning or full psychiatric examination.

In February 2013, the Veteran reported memory problems and depressed mood.  His physician prescribed him Zoloft.  He reported forgetfulness in September 2013.  In a January 2014 treatment record, the Veteran reported memory loss.  

In May 2014, the Veteran was treated by a clinical neuropsychologist.  The Veteran reported memory problems for the last three years.  The Veteran medical history included reports of memory loss and an emotional disorder.  The Veteran was currently separated from his wife and four children.  He reported that he had thoughts of suicide but would not do it as he says he had too much to live for.   The Veteran reported that he taught ROTC.  He had a high school education and three years of college.  Upon examination, the Veteran's hygiene was intact, and he was alert and oriented to person, place and time.  Thought processes were goal directed.  There was no evidence of delusions or hallucinations.  Speech was slow and clear.  Insight and judgement were adequate for the purposes of this examination.  He reported sadness, loss of pleasure, feeling punished, loss of confidence, increased crying, difficulty with concentration and loss of interest.  He was diagnosed with cognitive disorder and major depressive disorder.  The psychologist noted that he has several risk factors for his memory problems including heart failure with pacemaker and defibrillator placement.  Also patients who undergo surgery or have associated conditions often show some cognitive decline as is the case there.  The examination results were not consistent with progressive cortical disease such as dementia of the Alzheimer type.  In addition, it was possible that depression intensifies his symptoms of cognitive impairment at times.  Also poor sleep may interfere with optimal function.  The psychologist recommended that he begin to see a therapist for depression.  The psychologist opined that improved mood and affect may also improve his cognitive function. 

In August 2015, the Veteran reported that he was very depressed because he was undergoing radiation treatment for prostate cancer.

A November 2015 VA treatment record notes that the Veteran reported increase in symptoms in the last two to three years.  Specifically, he has been irritable, depressed, anxious, increased fatigue, poor sleep and memory problems.  

In a September 2016 fee-based examination report regarding an examination concluded August 23, 2016, the examiner diagnosed the Veteran with mood disorder with depression and anxiety components.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He has been married for forty years and has five children.  His wife reports that the Veteran is irritable, has mood swings and is easily angered.  He and his wife separated in 2008 but they got back together.  He has several physical problems since 2008 including cancer, a heart attack, two knee operations, pancreatitis and diabetes.  The Veteran reported that he worked for the military for 20 years then he taught JROTC in a local high school.  He retired in 2010.  His symptoms include anxiety, suspiciousness, chronic sleep impairment, impairment of short and long-term memory, difficulty in understanding complex commands, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting.  He is irritable and has unproductive sleep.  In the past eight years, the following symptoms have increased.  He locks his door during the day, feels tired and fatigued daily, fearful while driving and will drive several miles out of the way to avoid certain roads.  He worries about his family constantly and feels afraid to love others for fear they will not love him back and that this will destroy him.  He is easily disappointed in others and frequently feels overwhelmed by life events or fears for the future.  The examiner noted that his GAF score would be a 40.  He also noted that it is clear that he has a mood disorder with elements of anxiety, depression, sleep disturbance, feeling overwhelmed, poor problem solving and some irrational thought processes.  His symptoms have also increased over time.  Therefore, the examiner found that the Veteran would be unreliable and could not be trusted to follow procedures at work.  He would be seen as strange and unreliable in timeliness, punctuality or being able to get along with others.  If hired, he would quickly be fired due the above mentioned symptoms.  

Having carefully reviewed the evidence of record, the Board concludes that an evaluation of 70 percent is warranted for the entire appeal period.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997). 

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

For the appeal period, the Veteran's reported symptoms included irritability, insomnia, isolation, mood swings, difficulty concentrating, depression, anxiety, obsessional rituals and memory loss.  He also reported thoughts of suicide but explained that he would not act on these thoughts.  The Veteran has been assigned GAF scores of 36, 50, 36 and 40 during the appeal period.  The GAF scores of 36 and 40 denoted some impairment in reality testing or communication or major impairment in several areas such as work or school, family relationship, judgment, thinking, or mood.  In this case, these GAF scores likely reflect major impairment in several areas such a work and family relations.  Although a higher score, a GAF score of 50 still denotes serious symptoms or serious impairment in social, occupational or school functioning.  The examiner who assigned the GAF score of 50 ultimately concluded that the Veteran was unable to establish and maintain effective work and social relationships.  The evidence also shows that the Veteran had obsessional rituals that interfere with routine activity.  The Veteran reported that he will drive several miles in order to avoid certain roads.  He will also keep his door locked during the day and appears unable to be able to change this behavior.  Although he did not have any speech intermittently illogical, obscure of irrelevant, notations of constant depression and anxiety were noted throughout the evidence.  As early as June 2009, an examiner found that the symptoms cause clinically significant impairment in his social, occupational and personal functioning due to memory and concentration problems.  His irritability and feelings of isolation severely limited his ability to initiate or sustain work relationships.  Although there appear to be no spatial disorientation or neglect of personal appearance and hygiene, the Veteran does have difficulty adapting to stressful situations.  The August 2016 examiner noted that the Veteran frequently feels overwhelmed by life events.  Due to isolating behavior and poor self-esteem, he is also severely limited in his ability to initiate or sustain social relationships.  Two fee-based examiners and two private examiners all agreed that the Veteran was unemployable or had an inability to establish effective work and social relationships due to his psychiatric disorder.  Therefore, the evidence reflects the Veteran's psychiatric symptoms during the appeal period are best contemplated by the criteria for a 70 percent evaluation in that the Veteran experienced occupational and social impairment with deficiencies in most areas.

The Board has also determined that an evaluation higher than 70 percent is not warranted.  While the Board accepts that the Veteran's psychiatric symptoms affect his functioning, the lay and medical evidence of record does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss of names of close relatives, own occupation, or own name.  Although the Veteran and his wife have had years of separation during the appeal period, he and his wife appear to be living together again.  His ability to maintain this relationship suggests that he does not have total social impairment.  Thus, it cannot be said that the evidence as a whole reflects occupational and social impairment of the severity contemplated by the criteria for a 100 percent evaluation. 

In summary, the overall disability picture for the appeal period more nearly approximate the criteria for a schedular evaluation of 70 percent.  As such, the Board concludes that a 70 percent evaluation for the Veteran's mood disorder for the appeal period is appropriate.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the Veteran is a graduate of high school with three years of college education.  He last worked full-time June 30, 2010.

Service connection is currently in effect for mood disorder, rated as 70 percent disabling (per this decision); prostate cancer, rated as 40 percent disabling; total left knee replacement, rated as 10 percent disabling from September 21, 2010, 100 percent disabling from December 20, 2011 and 30 percent disabling from February 1, 2013; total right knee replacement, rated as 10 percent from September 21, 2010, 100 percent from March 19, 2013, 30 percent from May 1, 2014; degenerative arthritis of the knees, rated as 10 percent disabling from July 1, 1993 to September 21, 2010; status post hallux valgus of the right foot, rated 0 percent (noncompensable) disabling; pseudofolliculitis barbae, rated 0 percent (noncompensable) disabling; and erectile dysfunction, rated 0 percent (noncompensable) disabling.  Since the Veteran is rated 70 percent for his mood disorder for the entire appeal period, the Veteran meets the threshold percentage requirements for consideration of a TDIU.

The remaining issue, then, is whether the Veteran's service-connected disabilities render him unable to obtain and retain substantially gainful employment.  

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The June 2009 private examiner noted that the psychiatric symptoms cause clinically significant impairment in his social, occupational and personal functioning due to memory and concentration problems.  He was unable to learn new tasks.  His irritability and feelings of isolation severely limit his ability to initiate or sustain work relationships.  Due to isolating behavior and poor self-esteem, he was also severely limited in his ability to initiate or sustain social relationships.  The examiner found the Veteran to be permanently and totally disabled and unemployable due to his psychiatric disability.

The November 2009 examiner noted the Veteran's reported that he isolates himself and does not like to be around people.  The examiner opined that that the Veteran was unable to establish and maintain effective work and social relationships.  

In August 2010, the Veteran reported that he had to go to the emergency room due to heart failure and had to stop working as of June 30, 2010.  In September 2010, the Veteran filed a claim for TDIU.  In the application, the Veteran claims that mood disorder and knee injury prevent him from securing substantially gainful occupation.  The Veteran reported that his disabilities affected his full-time employment beginning in February 2010, although he last worked June 2010.  His employer confirmed that he last worked June 30, 2010.  The employer noted that 
the Veteran resigned for health reasons.  The public school system explained that he worked part-time employment from October 2011 to April 2015.  This was a temporary, part-time position on an as-needed basis.  

The September 2016 examination report of the August 2016 examination noted it is clear that the Veteran has a mood disorder with elements of anxiety, depression, sleep disturbance, feeling overwhelmed, poor problem solving and some irrational thought processes.  His symptoms have also increased over time.  Therefore, the examiner found that the Veteran would be unreliable and could not be trusted to follow procedures at work.  He would be seen as strange and unreliable in timeliness, punctuality or being able to get along with others.  If hired, he would quickly be fired due the above mentioned symptoms.  This examiner also noted that his symptoms had increased in the last 8 years.  

The evidence suggests that the Veteran had physical problems as well as psychiatric problems that both contributed to his inability to work.  For instance, he stopped standing and teaching during his classes due to his knees.  Despite this, the evidence also shows that the symptoms of his mood disorder, alone, although secondary to his physical disabilities, prevent him from sustaining employment.  

Although he has worked part-time since 2010, his employer provided a statement that this employment was only part-time, temporary and on an "as-needed basis".  

The Veteran has asserted that he is unemployable due to his service-connected disabilities.  To this extent, his statement is of probative value.  Significantly, the Board finds that the Veteran's psychiatric limitations have been corroborated by two private examiners and two fee-based examiners.  

Here, the overall evidence demonstrates that the Veteran is unable to secure and follow any substantially gainful occupation by reason of his service-connected mood disorder alone.  In reaching this decision, the Board has resolved all doubt in favor of the Veteran.  


Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. A comparison between the level of severity and symptomatology of the Veteran's mood disorder with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology. 

Specifically, the Veteran's psychiatric symptoms include irritability, insomnia, isolation, mood swings, difficulty concentrating, depression, anxiety, obsessional rituals and memory loss.  Although irritability, depression, obsessional rituals and anxiety are all included in the scheduler criteria, the symptoms of insomnia, isolation, mood swings and difficulty concentrating are not specifically noted.  Despite this, the Board finds that these symptoms are similar to other symptoms noted in the scheduler criteria.  For instance, difficulty concentrating is similar to occupational and social impairment with deficiencies in thinking that is noted in the criteria.  Insomnia is similar to a chronic sleep impairment noted the criteria.  Social isolation is similar to the criterion of an inability to establish and maintain effective relationships.   Mood swings is a symptoms that can be contemplated under depression noted in the scheduler criteria.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

The Board also notes that a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  In this case, in addition to the disabilities addressed herein, the Veteran is service-connected for a mood disorder, rated as 70 percent disabling (per this decision); prostate cancer, rated as 40 percent disabling; total left knee replacement, rated as 10 percent disabling from September 21, 2010, 100 percent disabling from December 20, 2011 and 30 percent disabling from February 1, 2013; total right knee replacement, rated as 10 percent from September 21, 2010, 100 percent from March 19, 2013, 30 percent from May 1, 2014; degenerative arthritis of the knees, rated as 10 percent disabling from July 1, 1993 to September 21, 2010; status post hallux valgus of the right foot, rated 0 percent (noncompensable) disabling; pseudofolliculitis barbae, rated 0 percent (noncompensable) disabling; and erectile dysfunction, rated 0 percent (noncompensable) disabling.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected psychiatric disorder results in further impairment when viewed in combination with these other service-connected disabilities. 

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.

SMC

A claim for SMC is considered part and parcel of a claim for increased rating.  Akles v. Derwinski, 1 Vet. App 118 (1991).  Here, the grant of TDIU based on a single disability requires inference of a claim for entitlement to SMC for the appellate period contemplated by that grant.

This entitlement is based on "statutory housebound."  When a Veteran has a single disability rated totally disabling, and additional disabilities independently rated a combined 60 percent disabling or more, regulations provide for the payment of SMC at the housebound rate.  38 C.F.R. § 3.350 (i).  There is no need to establish factually that service-connected disabilities render a Veteran substantially confined to his dwelling. 

The award of TDIU based on a single disability will be considered a 100 percent rating that would meet the initial eligibility requirement.  Further, the Veteran has a 30 percent evaluation for his left knee since February 1, 2013 and his for his right knee beginning May 1, 2014.  These ratings combine, under the formula set forth at 38 C.F.R. § 4.25, and applying the bilateral factor for the impairments of the lower extremities under 38 C.F.R. § 4.26, to be 60 percent disabling.

The Board acknowledges that the Veteran has been awarded special monthly compensation for periods of time since December 2011.  The grant of SMC per this decision would pertain to periods of time when SMC was not awarded by the RO.  

The criteria for an award of SMC at the housebound rate are therefore met beginning May 1, 2014.
ORDER

For the entire period on appeal, entitlement to a 70 percent evaluation, but no higher, for a mood disorder is granted, subject to the controlling regulations applicable to the payment of monetary awards.

Entitlement to a TDIU is granted beginning July 1, 2010, subject to the controlling regulations applicable to the payment of monetary awards.

SMC at the housebound rate, beginning May 1, 2014, is granted.





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


